In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00103-CV
                                                ______________________________
 
 
                                                                  
 
                       IN THE GUARDIANSHIP OF GEORGE P. PIPES
 
                                                                  
 
 
                                                                                                  

 
 
                                            On Appeal from the County Court at Law
                                                             Bowie County, Texas
                                                     Trial Court No. 10C0603-CCL
 
                                                              
                                    
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                      MEMORANDUM OPINION
 
            George P.
Pipes, appellant, filed a motion to extend time to file his notice of appeal on
October 7, 2011, which was granted.  No
notice of appeal has been filed.
            On November
30, 2011, we contacted Pipes by letter, giving him an opportunity to cure this defect,
and warning him that if we did not receive an adequate response within ten days,
this appeal would be subject to dismissal for want of prosecution.  See
Tex. R. App. P. 42.3(b), (c).
            We have
received no communication from Pipes. 
Pursuant to Tex. R. App. P.
42.3(b), we dismiss this appeal for want of prosecution.
 
                                                                                    Bailey
C. Moseley
                                                                                    Justice
 
Date Submitted:          January
4, 2012
Date Decided:             January
5, 2012